         Case 1:21-cr-00050-DLC Document 27 Filed 08/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                   21cr50(DLC)
                                       :
                -v-                    :                       ORDER
                                       :
FRANKIE ROBLES,                        :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A sentencing is scheduled to occur on September 10, 2021 at

3:00 PM.    Due to the COVID-19 pandemic, the defendant may have

the option of appearing in court or through a videoconference.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by 12:00 PM on August 26, 2021:

            Does the defendant consent to have the proceeding
            occur as a videoconference?

     If the defendant consents to have the proceeding occur as a

videoconference, please complete and file on ECF the written

consent form attached to this Order if it is feasible to do so.

Dated:      New York, New York
            August 11, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge
